DETAILED ACTION
Claim Status
	Applicant’s amendment filed May 20, 2022 has been entered. Claims 5, 10-11, 13-14, 16-18, 32-34 and 39-40 are cancelled. Claims 1-4, 6-9, 12, 15, 19-31 and 35-38 are pending. Claims 12 and 37 are withdrawn. Claims 1-4, 6-9, 15, 19-31, 35-36 and 38 are currently under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of TGFBI and SEQ ID NO: 4, as the species elected, in the reply filed on March 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 12 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112 – new rejection necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31, 31-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 1 and cancelation of claim 32.
Claim 21 (claims 22-31 dependent therefrom), which depends from claim 1, recites, “manipulated by introducing a set of nucleic acid manipulation reagents into the isolated plurality of limbal epithelial stem cells”. Claim 1 already recites introducing a vector encoding Cas9 and a sgRNA. It is unclear if the manipulation reagents of claim 21 are the same or different than those of claim 1. Additionally, claim 21 recites the limitation "the plurality of limbal epithelial cells" in line 3. There is insufficient antecedent basis for this limitation in the claim, as claim 1 recites, “a limbal epithelial stem cell”, and not a plurality of limbal epithelial stem cells. Claims 22-24 are rejected for same issues as claim 21, in addition to being dependent from claim 21.

Claim 31, which ultimately depends from claim 1, recites, “the nuclease is a Cas9 nuclease”. However, claim 1 already recites Cas9. Therefore, it is unclear if the Cas9 of claim 31 is the same or different as that of claim 1.

Claims 35-36 and 38 depend from claim 32, which has been cancelled. Therefore, a person of ordinary skill in the art cannot determine the metes and bounds of claims 35-36 and 38. 

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-4, 6-9, 15, 17-18, 21-25, 27-28, 30-33, 35 and 38 under 35 U.S.C. 103 as being unpatentable over Le Cong et al. (US 2016/0340661 A1, published November 24, 2016, earliest effective filing date December 12, 2013) in view of Zhang et al. (US 2017/0233698 A1, published August 17, 2017, earliest effective filing date June 27, 27, 2014) is withdrawn in view of Applicant’s amendment to claim 1 to limit the tracrRNA to at least 85% identical to SEQ ID NO: 6.

Rejection of claims 1-4, 6-9, 15, 19-25, 27-28, 30-33, 35 and 38 under 35 U.S.C. 103 as being unpatentable over Le Cong et al., in view of Zhang et al. as applied to claims 1-4, 6-9, 15, 21-25, 27-28, 30-33, 35 and 38 above, and further in view of Vakharia et al. (Hereditary Corneal Stromal Dystrophies: Correlation of TGFB1 Gene Mutations to Surgical Outcomes; Investigative Ophthalmology & Visual Science May 2005, Vol.46, No. 13, abstract 4941, published May 2005) is withdrawn in view of Applicant’s amendment to claim 1 to limit the tracrRNA to at least 85% identical to SEQ ID NO: 6.

Rejection of claims 1-4, 6-9, 15, 21-33, 35 and 38 under 35 U.S.C. 103 as being unpatentable over Le Cong et al. in view of Zhang et al. as applied to claims 1-4, 6-9, 15, 21-25, 27-28, 30-33, 35 and 38 above, and further in view of Cai et al. (US 2015/0225801 A1, published August 13, 2015, earliest effective filing date February 11, 2014) is withdrawn in view of Applicant’s amendment to claim 1 to limit the tracrRNA to at least 85% identical to SEQ ID NO: 6.

Rejection of claims 1-4, 6-9, 15, 21-25, 27-28, 30-35 and 38 under 35 U.S.C. 103 as being unpatentable over Le Cong et al. in view of Zhang et al. as applied to claims 1-4, 6-9, 15, 21-25, 27-28, 30-33, 35 and 38 above, and further in view of Zhao (US 2015/0044772 A1, published February 12, 2015, earliest effective filing date August 9, 2013) is withdrawn in view of Applicant’s amendment to claim 1 to limit the tracrRNA to at least 85% identical to SEQ ID NO: 6.

Rejection of claims 1-4, 6-9, 15, 21-25, 27-28, 30-33, 35-36 and 38 under 35 U.S.C. 103 as being unpatentable over Le Cong et al. in view of Zhang et al. as applied to claims 1-4, 6-9, 15, 21-25, 27-28, 30-33, 35 and 38 above, and further in view of Zhang (US 2014/0179006 A1, published June 26, 2014, earliest effective filing date February 25, 2013) is withdrawn in view of Applicant’s amendment to claim 1 to limit the tracrRNA to at least 85% identical to SEQ ID NO: 6.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 7-9, 15, 21, 23-24, 27, 31-36 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 56 of copending Application No. 16/326,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter encompassed by claims 1-2, 7-9, 15, 21, 23-24, 27, 31-36 and 38 of the instant application is also encompassed by claims 1-21 and 56 of copending Application No. 16/326,908, including a method of treating corneal dystrophy in a subject comprising manipulating a TGFBI nucleic acid mutation in a stem cell to correct the TGFBI mutation, thereby forming a manipulated stem cell, and transplanting the manipulated stem cell into the subject.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. Applicant argues that the examiner reconsider the rejection when at least one independent claim of this application has been allowed or noted as being allowed over the cited references.
However, such argument is not persuasive in overcoming the double patenting rejection of record.

Allowable Subject Matter
Claims 3-4, 6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636